DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakai (US 2020/0228775, referred to herein as “Sakai”).

Regarding claim 1, Sakai discloses:  A method for presenting media data (Sakai: paragraph [0002]), comprising: 
receiving, by a media processing device, a media stream (Sakai: Fig. 1, paragraph [0049], disclosing that a server may provide video data to a client; paragraph [0048], disclosing that the client may be an information processing apparatus—e.g., a media processing device—such as a digital TV, head mounted display, multi-view television, smartphone, tablet, etc.), wherein the media stream comprises media data associated with a plurality of viewpoints (Sakai: paragraph [0049], disclosing that the video data may include virtual viewpoint information; Figs. 2A-B, paragraphs [0053] through [0054], disclosing that the virtual viewpoint information may be used to generate a number of different views depending on a user’s viewpoint position); 
obtaining, by the media processing device, metadata information of the media stream (Sakai: paragraph [0050], disclosing that virtual viewpoint information is transmitted to the client device; paragraph [0060], disclosing that the virtual viewpoint information may include metadata), wherein the metadata information comprises viewpoint identification information of the viewpoints (Sakai: paragraph [0060], disclosing that the metadata may provide information indicating the relationship between viewpoint positions and line-of-sight directions–e.g., such as recommended viewpoints for viewing an object); 
displaying, by the media processing device, media data of a first viewpoint based on the viewpoint identification information (Sakai: paragraphs [0059] and [0072], disclosing that an object may be displayed in the virtual viewpoint video according to viewpoint information; Fig. 3B, paragraph [0060], disclosing that the object may be displayed from various recommended viewpoints—e.g., including a first viewpoint); and 
displaying, by the media processing device, indications of other viewpoints when displaying the media data of the first viewpoint (Sakai: paragraphs [0059] and [0072], disclosing that an object may be displayed in the virtual viewpoint video according to viewpoint information; Fig. 3B, paragraph [0060], disclosing that the object may be displayed from various recommended viewpoints—e.g., including a second viewpoint).

	Regarding claim 2, Sakai discloses: The method according to claim 1, wherein before displaying the media data of the first viewpoint, the method further comprises: obtaining viewpoint selection information (Sakai: paragraph [0090], disclosing metadata that signals an initial viewpoint position and direction); and determining the first viewpoint based on the viewpoint selection information and the viewpoint identification information (Sakai: paragraph [0091], disclosing that a management unit may notify a viewpoint control unit of the initial viewpoint position and direction); wherein the viewpoint selection information comprises: a default viewpoint; or a viewpoint selected by a user of the media processing device (Sakai: paragraph [0090], disclosing metadata that signals an initial viewpoint position and direction—e.g., a default viewpoint).

	Regarding claim 3, Sakai discloses: The method according to claim 1, further comprising: receiving, by the media processing device, a selection of a second viewpoint by a user of the media processing device; and displaying, by the media processing device, media data of the second viewpoint in response to the selection of the second viewpoint by the user (Sakai: paragraphs [0054] and [0096], disclosing decoding and display of virtual viewpoint information based on a user’s viewpoint position/line of sight retained by a control unit—e.g., including display of a second viewpoint and subsequent viewpoints based on a user’s movement).

	Regarding claim 5, Sakai discloses: The method according to claim 1, wherein the viewpoint identification information is carried in any one of: a media data track, supplementary enhancement information (SEI), media presentation description (MPD), and a timed metadata track (Sakai: paragraph [0071], disclosing viewpoint data may be carried in a media presentation description (MDP) file).

	Regarding claim 6, Sakai discloses: The method according to claim 1, wherein the metadata information further comprises viewpoint position information (Sakai: paragraphs [0049] and [0060], disclosing metadata including viewpoint position information), and viewpoint position information of at least one viewpoint indicates a position of the viewpoint in a spherical coordinate system (Sakai: Fig. 2A, paragraph [0053], disclosing a spherical 3D coordinate system) or a three-dimensional spatial coordinate system (Sakai: Fig. 2B, paragraphs [0054] and [0124], disclosing position information defined in a 3D cartesian coordinate system).

	Regarding claim 7, Sakai discloses: The method according to claim 6, wherein the viewpoint position information of the at least one viewpoint further indicates that the viewpoint is static, and the position of the viewpoint is carried in any one of: box information, media presentation description (MPD), and supplementary enhancement information (SEI) (Sakai: paragraph [0118], disclosing use of information in a media presentation description (MDP) file to indicate static movement limited ranges associated with a viewpoint).

	Regarding claim 8, Sakai discloses: The method according to claim 6, wherein the viewpoint position information of the at least one viewpoint further indicates that the viewpoint is dynamic, and positions of the viewpoint position are carried in media presentation description (MPD) or a timed metadata track (Sakai: paragraph [0117], disclosing use of information in a media presentation description (MDP) file to indicate that viewpoint position dynamically changes).

Regarding claim 9, Sakai discloses: The method according to claim 1, wherein the metadata information further comprises information of a recommended viewport, and displaying media data of a first viewpoint based on the viewpoint identification information comprises: displaying the media data of the recommended viewport based on the viewpoint identification information (Sakai: paragraph [0129], disclosing use of metadata to indicate a recommended viewpoint position for display).

	Regarding claim 10, Sakai discloses: The method according to claim 9, wherein the information of the recommended viewport is carried in a timed metadata track (Sakai: paragraphs [0060] and [0123], disclosing use of a timed metadata track).

Regarding claim 11, Sakai discloses: A media processing device, comprising a communication interface, a processor and a display unit (Sakai: Figs. 4A-B, paragraph [0064], disclosing a client device including a communication interface, control unit—e.g., processor—and display unit), wherein 
the communication interface is configured to receive a media stream (Sakai: Fig. 1, paragraph [0049], disclosing that a server may provide video data to the client device; paragraph [0048], disclosing that the client may be an information processing apparatus—e.g., a media processing device—such as a digital TV, head mounted display, multi-view television, smartphone, tablet, etc.), the media stream comprising media data associated with a plurality of viewpoints (Sakai: paragraph [0049], disclosing that the video data may include virtual viewpoint information; Figs. 2A-B, paragraphs [0053] through [0054], disclosing that the virtual viewpoint information may be used to generate a number of different views depending on a user’s viewpoint position); 
the processor is configured to obtain metadata information of the media stream (Sakai: paragraph [0050], disclosing that virtual viewpoint information is transmitted to the client device; paragraph [0060], disclosing that the virtual viewpoint information may include metadata), the metadata information comprising viewpoint identification information of the viewpoints (Sakai: paragraph [0060], disclosing that the metadata may provide information indicating the relationship between viewpoint positions and line-of-sight directions–e.g., such as recommended viewpoints for viewing an object); and 
the display unit (Sakai: Figs. 4A-B, paragraph [0064], disclosing a display unit) is configured to: 
display media data of a first viewpoint based on the viewpoint identification information (Sakai: paragraphs [0059] and [0072], disclosing that an object may be displayed in the virtual viewpoint video according to viewpoint information; Fig. 3B, paragraph [0060], disclosing that the object may be displayed from various recommended viewpoints—e.g., including a first viewpoint); and 
display indications of other viewpoints when displaying the media data of the first viewpoint (Sakai: paragraphs [0059] and [0072], disclosing that an object may be displayed in the virtual viewpoint video according to viewpoint information; Fig. 3B, paragraph [0060], disclosing that the object may be displayed from various recommended viewpoints—e.g., including a second viewpoint).

	Regarding claim 12, Sakai discloses: The media processing device according to claim 11, wherein before displaying the media data of the first viewpoint, the processor is further configured to: obtain viewpoint selection information (Sakai: paragraph [0090], disclosing metadata that signals an initial viewpoint position and direction); and determine the first viewpoint based on the viewpoint selection information and the viewpoint identification information (Sakai: paragraph [0091], disclosing that a management unit may notify a viewpoint control unit of the initial viewpoint position and direction); wherein the viewpoint selection information comprises: a default viewpoint; or a viewpoint selected by a user of the media processing device (Sakai: paragraph [0090], disclosing metadata that signals an initial viewpoint position and direction—e.g., a default viewpoint).

	Regarding claim 13, Sakai discloses: The media processing device according to claim 11, further comprising an input/output interface (Sakai: paragraph [0064], disclosing a communication interface), wherein the input/output interface is configured to: receive a selection of a second viewpoint by a user of the media processing device; wherein the display unit is further configured to: display media data of the second viewpoint in response to the selection of the second viewpoint by the user (Sakai: paragraphs [0054] and [0096], disclosing decoding and display of virtual viewpoint information based on a user’s viewpoint position/line of sight retained by a control unit—e.g., including display of a second viewpoint and subsequent viewpoints based on a user’s movement).

	Regarding claim 15, Sakai discloses: The media processing device according to claim 1, wherein the processor is configured to obtain the viewpoint identification information from any one of a media data track, supplementary enhancement information (SEI), media presentation description (MPD), and a timed metadata track (Sakai: paragraph [0071], disclosing viewpoint data may be carried in a media presentation description (MDP) file).

	Regarding claim 16, Sakai discloses: The media processing device according to claim 11, wherein the metadata information further comprises viewpoint position information (Sakai: paragraphs [0049] and [0060], disclosing metadata including viewpoint position information), and viewpoint position information of at least one viewpoint indicates a position of the viewpoint in a spherical coordinate system (Sakai: Fig. 2A, paragraph [0053], disclosing a spherical 3D coordinate system) or a three-dimensional spatial coordinate system (Sakai: Fig. 2B, paragraphs [0054] and [0124], disclosing position information defined in a 3D cartesian coordinate system).

	Regarding claim 17, Sakai discloses: The media processing device according to claim 16, wherein the viewpoint position information of the at least one viewpoint further indicates that the viewpoint is static, and the processor is configured to obtain the position of the viewpoint from any one of: box information, media presentation description (MPD), and supplementary enhancement information (SEI) (Sakai: paragraph [0118], disclosing use of information in a media presentation description (MDP) file to indicate static movement limited ranges associated with a viewpoint).

	Regarding claim 18, Sakai discloses: The media processing device according to claim 16, wherein the viewpoint position information of the at least one viewpoint further indicates that the viewpoint is dynamic, and the processor is configured to obtain positions of the viewpoint from media presentation description (MPD) or a timed metadata track (Sakai: paragraph [0117], disclosing use of information in a media presentation description (MDP) file to indicate that viewpoint position dynamically changes).

	Regarding claim 19, Sakai discloses: The media processing device according to claim 11, wherein the metadata information further comprises information of a recommended viewport, and in displaying media data of a first viewpoint based on the viewpoint identification information, the display unit is configured to: display the media data of the recommended viewport based on the viewpoint identification information (Sakai: paragraph [0129], disclosing use of metadata to indicate a recommended viewpoint position for display).

	Regarding claim 20, Sakai discloses: The media processing device according to claim 19, wherein the processor is configured to obtain the information of the recommended viewport from a timed metadata track (Sakai: paragraphs [0060] and [0123], disclosing use of a timed metadata track).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Wei et al. (US 2014/0368495, referred to herein as “Wei”).

Regarding claim 4, Sakai discloses: The method of claim 3, as discussed above.
Sakai does not explicitly disclose: wherein the indications of the other viewpoints are displayed as icons, and receiving the selection of the second viewpoint comprises: receiving the selection of the second viewpoint when the user selects an icon corresponding to the second viewpoint.
However, Wei discloses: wherein the indications of the other viewpoints are displayed as icons, and receiving the selection of the second viewpoint comprises: receiving the selection of the second viewpoint when the user selects an icon corresponding to the second viewpoint (Wei: paragraph [0025], disclosing a user interface that displays information for a user to select a particular viewpoint angle).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the user interface of Wei in the method of Sakai.
One would have been motivated to modify Sakai in this manner in order to better permit a user to select a target viewpoint (Wei: paragraph [0025]).

	Regarding claim 14, Sakai and Wei disclose: The media processing device according to claim 13, wherein the display unit is further configured to display the indications of the other viewpoints as icons, and in receiving the selection of the second viewpoint, the input/output interface is configured to: receive the selection of the second viewpoint when the user selects an icon corresponding to the second viewpoint (Wei: paragraph [0025], disclosing a user interface that displays information for a user to select a particular viewpoint angle).
The motivation for combining Sakai and Wei has been discussed in connection with claim 4, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484